TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00346-CV



                                    Annie Behrens, Appellant

                                                 v.

                         Alfred Moreno and Donna Moreno, Appellees



  FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
     NO. 230,117-0, HONORABLE PHILLIP ZEIGLER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Annie Behrens filed a notice of appeal on June 22, 2009.                On

June 24, 2009, this Court received notice from the Bell County district clerk’s office that appellant

had not paid or made arrangements to pay for the clerk’s record. On July 16, 2009, the Clerk of this

Court sent notice to appellant that this appeal would be dismissed for want of prosecution if she did

not make arrangements to pay for the record and submit a status report to this Court by July 27,

2009. To date, appellant has not responded to this Court’s notice. Accordingly, we dismiss the

appeal for want of prosecution. Tex. R. App. P. 37.3(b).



                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: August 25, 2009